DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 3/7/2022.  The objections to claims 13-16 have been withdrawn. The 35 USC 112f claim interpretation with respect to claims 1 and 17 are withdrawn due to amendment. The 35 USC 112b rejections made in the previous office action are also withdrawn in light of amendment. Regarding the 112b rejection with respect to the term “low cooling” the Examiner has withdrawn the rejection as the specification defines the preset low cooling range to be a speed lower than a preset high rotation speed in paragraph [0039]. Therefore, the Examiner believes the term is not indefinite as there is a speed that the preset low cooling range is defined relative too. Claims 1-17 remain pending for consideration on the merits. 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Matsuno (US 5,937,664) and Okuda (US 8,258,726).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
A vehicle battery cooling system for cooling a battery that serves as a drive source of a vehicle and that is contained in a battery chamber, by supplying air in a vehicle cabin to the battery chamber with a cooling fan, the vehicle battery cooling system comprising: a battery temperature sensor configured to measure temperature of the battery; a vehicle cabin temperature sensor configured to measure temperature in the vehicle cabin; a discharge path via which the vehicle cabin, the battery chamber, and outside of the vehicle communicate with each other; a circulation path configured to circulate air between the vehicle cabin and the battery chamber; a switching valve configured to perform switching between the discharge path and the circulation path; and a controller configured to, when a predetermined pressurization condition is satisfied, operate the switching valve to select either one of the discharge path and the circulation path on a basis of measurement results of the battery temperature sensor and the vehicle cabin temperature sensor, the predetermined pressurization condition including a condition that an air pressure in the vehicle cabin is higher than atmospheric pressure outside the vehicle, wherein when the temperature of the battery is in a preset low cooling range and is higher than the temperature in the vehicle cabin, the controller selects the discharge path, and when the temperature of the battery is in the preset low cooling range and is lower than the temperature in the vehicle cabin, the controller selects the circulation path.
Matsuno teaches a battery cooling system with a vehicle compartment that is cooled via an air conditioner (Matsuno, Abstract) and a cooling far to cool a battery that is in a battery chamber (Matsuno, Abstract), wherein air is circulating between the battery chamber, vehicle compartment, and an exhaust, wherein temperature of the battery is sensed and based on the temperature that is sensed dampers are acutated to adjusted airflow (see Matuno, Abstract). However, Matsuno lacks the totality of the required structure of the independent claims and further lacks a teaching of the pressurization condition. Okuda teaches a battery cooling system which features a controller that calculates fan speed in response to the base pressure of the static pressure of the cooling fan (Okuda, Abstract, col. 2, lines 29-37), but also lacks to the recited pressurization conditions of the claim.
Thus, a modification would not be obvious to modify the prior art structures to have the claimed invention without impermissible hindsight, thereby rendering claims 1 and 17 allowable with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEL N BABAA/Examiner, Art Unit 3763